DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 
Summary
The Amendment filed on January 14, 2021 has been acknowledged. 
Claims 13 – 14, 18, and 22 – 23 have been amended. 
Claim 24 is newly presented. 
Currently, claims 13 – 16, 18 and 22 – 24 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 – 15, 18, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (Hereinafter Wharton) (US 2016/0254854) in view of Inami et al. (Hereinafter Inami) (US 2016/0320776).

As per claims 13, 18, 22 and 23, Wharton discloses a method performed by an autonomous driving system of a motor vehicle for controlling the motor vehicle (See at least abstract), the method comprising: 
determining a current position of the motor vehicle (See at least paragraph 70; via determine current position);

for each of one or more of the plurality of routes, determining a respective degree of ability of the autonomous driving system to autonomously guide the motor vehicle based on limitations (See at least paragraphs 36 and 65 – 66; via calculating chance of losing capability of tracking the vehicle for autonomous vehicle control where in tracking is accomplished by multiple sensors); and
selecting one of the plurality routes, based on the determined respective degrees of the ability of the autonomous driving system, to maximize the ability of the autonomous driving system to autonomously guide  the motor vehicle is maximized (See at least paragraph 76; via selecting a route or an alternative route that will give best chance of full autonomous vehicle driving control from the current location to destination location); and 
based on the selection, autonomously guiding the vehicle along the selected route using the at least one of the sensor and the actuator (See at least paragraph 36 and 76; via controlling the vehicle in autonomous mode using sensors and controller for vehicle control).
However, Wharton does not explicitly teach element of:  
 a sensor of the autonomous driving system and that is on-board the autonomous motor vehicle to perform a sensing operation that senses a measurement of a condition in surroundings of the autonomous motor vehicle, which measurement the autonomous driving system is configured to use for the autonomous guidance of the autonomous motor vehicle; and

Inami teaches element of:
a sensor of the autonomous driving system and that is on-board the autonomous motor vehicle to perform a sensing operation that senses a measurement of a condition in surroundings of the autonomous motor vehicle, which measurement the autonomous driving system is configured to use for the autonomous guidance of the autonomous motor vehicle (See at least abstract and paragraph 8); and
a guidance operation that can be performed by an actuator of the autonomous driving system and that is on-board the autonomous motor vehicle to influence a maneuvering of the motor vehicle (See at least abstract and paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a sensor of the autonomous driving system and that is on-board the autonomous motor vehicle to perform a sensing operation that senses a measurement of a condition in surroundings of the autonomous motor vehicle, which measurement the autonomous driving system is configured to use for the autonomous guidance of the autonomous motor vehicle; and a guidance operation that can be performed by an actuator of the autonomous driving system and that is on-board the autonomous motor vehicle to influence a maneuvering of the motor vehicle as taught by Inami in the system of Wharton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, Wharton discloses wherein the autonomous driving system includes the sensor, the sensor is configured to sense surroundings of the motor vehicle, and the determining of the respective degree of the ability of the autonomous driving system is based on operational capability of the sensor to sense when the motor vehicle is on the respective route (See at least paragraph 36 and 76).  

As per claim 15, Wharton discloses wherein the autonomous driving system includes the actuator, the actuator is configured to control a longitudinal or lateral motion of the motor vehicle, and the determining of the respective degree of the ability of the autonomous driving system is based on operational capability of the actuator to influence the longitudinal or lateral motion of the motor vehicle (See at least paragraph 36 and 76).  

As per claim 24, Wharton and Inami disclose wherein the sensor is a camera, a lidar sensor, or a radar sensor (Inami, see at least paragraph 37).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wharton and Inami in view of An et al. (Hereinafter An) (US 2013/0211656).

As per claim 16, Wharton and Inami disclose all the elements of the claimed invention but does not explicitly teach element of: wherein the selecting is performed using minimization of at least one of a driving time, an energy consumption, and a trip mileage as an additional at least one factor.

Wharton, Inami and An disclose autonomous driving control system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the selecting is performed using minimization of at least one of a driving time, an energy consumption, and a trip mileage as an additional at least one factor as taught by An in the system of Wharton and Inami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claims 13 – 16, 18 and 22 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662